FILED
                            NOT FOR PUBLICATION                               OCT 17 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ESAU ROGERS,                                      No. 11-55439

              Plaintiff - Appellant,              D.C. No. 3:07-cv-02010-W-JMA

  v.
                                                  MEMORANDUM *
S. RIVAS, Correctional Officer,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                            Submitted October 9, 2012 **

Before:       RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       California state prisoner Esau Rogers appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging that Rivas searched his

cell in retaliation for an administrative grievance that Rogers had filed against




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rivas over a year earlier. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009), and we

affirm.

      The district court properly granted summary judgment because Rogers failed

to raise a genuine dispute of material fact as to whether his protected conduct

motivated the search of his cell and whether the search reasonably advanced a

legitimate penological goal. See id. at 1270 (explaining elements of a retaliation

claim); see also Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“A summary

judgment motion cannot be defeated relying solely on conclusory allegations

unsupported by factual data.”).

      We decline to consider those documents submitted by Rogers that were not

presented to the district court. See Fed. R. App. P. 10(a); United States v. Sanchez-

Lopez, 879 F.2d 541, 548 (9th Cir. 1989).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                              11-55439